1 So.3d 1285 (2009)
Larry ALTSTATT, Appellant,
v.
FLORIDA DEPARTMENT OF AGRICULTURE, and Florida Department of Insurance, Appellees.
No. 1D08-3329.
District Court of Appeal of Florida, First District.
February 19, 2009.
Alex Lancaster of Lancaster & Eure, Sarasota, for Appellant.
Cindy R. Galen of Eraclides, Johns, Hall, Gelman, Johannessen & Goodman, L.L.P., Sarasota, for Appellees.
PER CURIAM.
In this workers' compensation case, claimant seeks review of an order denying his "Motion to Approve Defense Attorney Fees" by which he sought to require the attorney for the employer and servicing agent to seek approval by the judge of *1286 compensation claims of any requests for attorney's fees made by the attorney to her clients. It is, however, clear that section 440.105(3)(c), Florida Statutes (2008), upon which claimant relied as authority for his motion does not require approval of any attorney's fee by the judge of compensation claims; rather, it merely makes it unlawful to receive a fee unless that fee has been approved. Because nothing in section 440.105(3)(c) (or in the rest of chapter 440) required the judge of compensation claims to take the action requested by claimant in his motion, the order denying that motion is affirmed. We find it unnecessary to decide whether the legislature intended section 440.105(3)(c) to apply to requests for payments made by attorneys representing employers, carriers and servicing agents, as well as to those made by attorneys representing claimants.
AFFIRMED.
WEBSTER, VAN NORTWICK, and THOMAS, JJ., concur.